                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                         )
 WHIRLPOOL CORPORATION, and                          )
 MAYTAG PROPERTIES, LLC,                             )
                                                     )
                         Plaintiffs,                 )
                                                     )
    v.                                               )      ORDER
                                                     )
 FILTERS FAST, LLC,                                  )
                                                     )
                         Defendant.                  )
                                                     )

         THIS MATTER IS BEFORE THE COURT on “Defendant Filters Fast, LLC’s

Unopposed Motion To File Documents Under Seal” (Document No. 108) filed February 8, 2019.

This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of Plaintiffs, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.
               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

               To the extent the party must disclose any confidential information
               in order to support the motion to seal, the party may provide that
               information in a separate memorandum filed under seal.

               (d)     Filing of an Unredacted Copy Allowed. The party seeking
               to file material under seal may submit an unredacted version of the
               material under seal for review by the Court along with the motion to
               seal.

               (e)     Public Notice. No motion to seal or otherwise restrict public
               access shall be determined without reasonable public notice. Notice
               is deemed reasonable where a motion is filed in accordance with
               LCvR 6.1(c). Other parties, intervenors, and non-parties may file
               objections and briefs opposing or supporting the motion within the
               time provided by LCvR 7.1 and may move to intervene under
               Fed.R.Civ.P. 24. Where the Court acts before the response, any
               party or non- party may move to unseal at any time.


Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

met.

       As reflected in the Rule, the Court is required to consider the factors contained in Local

Civil Rule 6.1(c). The first factor is found in Local Civil Rule 6.1(c)(1), which requires that the


                                                2
parties adequately describe the materials sought to be sealed.               The Rule requires “[a]

non-confidential description of the material sought to be sealed.” Local Rule. 6.1(c)(1). The Rule

is intended to give third-parties, including the press, fair notice of the nature of the materials sought

to be sealed. The description contained in the motion is adequate.

        The Court next considers Local Rule 6.1(c)(2), which requires “[a] statement as to why

sealing is necessary and why there are no alternatives to filing under seal.” Local Rule 6.1(c)(2).

Such statement has been provided and is adequate as it appears that the information that Defendant

seeks to seal contains confidential and proprietary business information that is competitively

sensitive.

        As to Local Rule 6.1(c)(3), there are no provisions for sealing matters beyond the life of

the case, inasmuch as case materials must be placed in the National Archives. If the parties believe

at the conclusion of the case that such materials remain sensitive, they should move the Clerk of

Court to strike any such sensitive pleadings from the official Court record.

        Finally, the Court has considered Local Rule 6.1(c)(4), which requires the parties to

provide citations of law supporting the relief they seek. Defendant has complied with such

provision and such request is consistent with Media General Operations, Inc. v. Buchanan, 417

F.3d 424 (4th Cir. 2005), which held as follows:

                    We have held that in determining whether to seal judicial
                documents, a judicial officer must comply with certain procedural
                requirements. Washington Post, 807 F.2d at 390. The decision to
                seal documents must be made after independent review by a judicial
                officer, and supported by “findings and conclusions specific enough
                for appellate review.” Goetz, 886 F.2d at 65-66. If a judicial officer
                determines that full public access is not appropriate, she “must
                consider alternatives to sealing the documents” which may include
                giving the public access to some of the documents or releasing a
                redacted version of the documents that are the subject of the
                government’s motion to seal. Goetz, 886 F.2d at 66.



                                                   3
Id. at 429.

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run on this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

                                        CONCLUSION

          IT IS, THEREFORE, ORDERED that “Defendant Filters Fast, LLC’s Unopposed

Motion To File Documents Under Seal” (Document No. 108) is GRANTED.

          IT IS FURTHER ORDERED that Exhibits A – G to the Declaration of Thomas P.

Heneghan and the unredacted version of its “… Motion To Exclude Expert’s Untimely And

Improper Rebuttal Opinion On Contractually Released Damages …” (Document No. 106) shall

be filed under seal. These documents shall remain under seal unless otherwise ordered by this

Court.

          SO ORDERED.

                                           Signed: February 11, 2019




                                                 4
